UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                              No. 01-4659
HOWARD WESLEY PAGE, JR.,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                      (CR-00-302, CR-00-303)

                       Submitted: March 14, 2002

                       Decided: March 26, 2002

        Before NIEMEYER and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, L. Patrick Auld, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee.
2                       UNITED STATES v. PAGE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Howard Wesley Page pleaded guilty to two charges of bank rob-
bery, in violation of 18 U.S.C.A. § 2113(a) (West 2000). Page
received a consolidated sentence of 151 months incarceration, three
years of supervised release, and was ordered to pay $4233 in restitu-
tion and $200 in special assessment. Page’s attorney has filed a timely
appeal under Anders v. California, 386 U.S. 738 (1967), arguing the
district court erred in denying Page’s request for downward departure
under U.S. Sentencing Guidelines Manual § 4A1.3, p.s. (2000), based
on Page’s contention that his career offender status significantly over-
stated the seriousness of his prior offenses.

   Here, the district court acknowledged its authority to grant Page’s
motion for downward departure, but chose not to. Consequently, the
district court’s decision is not appealable. USSG § 4A1.3., p.s.;
United States v. Burgos, 94 F.3d 849, 876 (4th Cir. 1996); United
States v. Bayerle, 898 F.2d 28, 31 (4th Cir. 1990).

   We affirm Page’s conviction and sentence. In accordance with
Anders, we have reviewed the entire record in this case and find no
other meritorious issues for appeal. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests such a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                            AFFIRMED